By the Court,
Bailey, J.
The record, in this .case, presents precisely the same state of facts as that in the case between the same parties, decided in this court at the January term, 1867,* with a single important exception. That exception or point of difference consists, in fact, that in the new trial the court finds as a fact that all the property *548attached, though in Shawnee county at the time it was . attached, was in Douglas county at the time the actions of the defendants in error, Carney & Stevens and Drey- ■ foos & Dreyfoos, were instituted in Douglas county,' and this finding of fact is fully supported by the most unimpeachable testimony — that of the plaintiff in error himself, who swears distinctly that he had charge of .the property at the time, and that during the whole of the fourth day of July, the property remained near Big Springs, in Douglas county, and that on the fifth it was moved within the limits of Shawnee county. In the former case, we held, upon the state of facts admitted by the demurrer, that the jurisdiction of the Douglas county district court did not attach, because, at the time the action was commenced, there was nei - .ther property of, nor debts owing to, said defendant, Meyer; nor was said defendant to be found within the county; and that the district court of Shawnee county had acquired jurisdiction of the property before Meyer came into Douglas county and was personally served. We are entirely satisfied of the correctness of that decision upon the state of facts appearing in that case ; and we are, therefore, compelled to conclude, from the same course of reasoning, that where it is' conclusively shown that at the time the actions of the defendants in error were instituted in Douglas county, the whole of the property in question was within the limits of that county; that the district court of Douglas county had jurisdiction, and that the attachment of the same property, two days afterwards, in Shawnee county, was regular, and gave to the defendants in error a priority of lien in the property attached.
The property of the defendant, Meyer, was within the state on the fourth of July, 1866, and as he was per*549sonally non-resident, the property was liable to attachment for his debts. In what county was it so liable on that day ? Most clearly, in the county in which it was on that day; that is, in the county of Douglas.
Accordingly, suit was'commenced in the county of Douglas, summons and order of attachment issued, and jurisdiction having once vested in the court, it could not be divested by the subsequent removal of the property across the county line oí Douglas into Shawnee, where it was attached on the process properly and legally issued in Douglas county, before the’rights of any person had intervened, or any process had issued from the court in Shawnee county.
The judgment of the court below affirmed.
Kingman, C.-J., concurring.

 Thomas Carney et al. v. Robert Taylor, ante p. 178.